Exhibit 10.4

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

 

1999 STOCK PLAN

 

1. Purpose of the Plan. The purpose of the Synthetic Blood International, Inc.
1999 Stock Plan is to enable Synthetic Blood International, Inc. to provide an
incentive to eligible employees, consultants, directors and officers whose
present and potential contributions are important to the continued success of
the Company, to afford those individuals the opportunity to acquire a
proprietary interest in the Company, and to enable the Company to enlist and
retain in its employment the best available talent for the successful conduct of
its business. It is intended that this purpose will be effected through the
granting of (a) stock options, (b) stock purchase rights, (c) stock appreciation
rights, and (d) long-term performance awards.

 

2. Definitions. As used herein, the following definitions shall apply.

 

(a) “Administrator” means the Board or such of its Committees as shall be
administering the Plan, in accordance with Section 5 of the Plan.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of stock option plans under applicable securities laws and the
Code.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means a Committee appointed by the Board in accordance with
Section 5 of the Plan.

 

(f) “Common Stock” means the Common Stock of the Company.

 

(g) “Company” means Synthetic Blood International, Inc., a New Jersey
corporation.

 

(h) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services provided that the term “Consultant” shall not include Directors who are
paid only a director’s fee by the Company or who are not compensated by the
Company for their services as Directors.

 

(i) “Continuous Status as an Employee or Consultant” means that the employment
or consulting relationship is not interrupted or terminated by the Company, any
Parent or Subsidiary. Continuous Status as an Employee or Consultant shall not
be considered interrupted in the case of: (i) any leave of absence approved by
the Company, including sick leave, military leave, or other personal leave,
provided, however that for purposes of Incentive Stock Options, any such leave
may not exceed ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract (including certain Company policies) or statute;
or (ii) transfers between locations of the Company or between the Company, its
parent, its Subsidiaries or its successor.



--------------------------------------------------------------------------------

(j) “Director” means a member of the Board.

 

(k) “Disability” means total and permanent disability as defined in Section
22(c)(3) of the Code.

 

(l) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person sharing the Employee’s or
Consultant’s household (other than a tenant or employee), a trust in which these
persons have more than fifty percent of the beneficial interest, a foundation in
which these persons (or the Employee or Consultant) control the management of
assets, and any other entity in which these persons (or the Employee or
Consultant) own more than fifty percent of the voting interests, including any
changes as may be made from time to time to the definition of “Family Member” as
promulgated by the Securities and Exchange Commission in connection with the
general instructions for Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form.

 

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, the Fair Market Value of a Share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in Common Stock) on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(ii) If the Common Stock is quoted on the NASDAQ system (but not on the National
Market System thereof), the OTC Bulletin Board, or is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

2



--------------------------------------------------------------------------------

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(q) “Long-Term Performance Award” means an award under Section 9 below. A
Long-Term Performance Award shall permit the recipient to receive a cash or
stock bonus (as determined by the Administrator) upon satisfaction of such
performance factors as are set out in the recipient’s individual grant.
Long-Term Performance Awards will be based upon the achievement of Company,
Subsidiary and/or individual performance factors or upon such other criteria as
the Administrator may deem appropriate.

 

(r) “Long-Term Performance Award Agreement” means a written agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Long-Term Performance Award grant. The Long-Term Performance Award Agreement is
subject to the terms and conditions of the Plan.

 

(s) “Nonstatutory Stock Option” means any Option that is not an Incentive Stock
Option.

 

(t) “Notice of Grant” means a written notice evidencing certain terms and
conditions of an individual Option, Stock Purchase Right, SAR or Long-Term
Performance Award grant. The Notice of Grant is part of the Option Agreement,
the SAR Agreement and the Long-Term Performance Award Agreement.

 

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(v) “Option” means a stock option granted pursuant to the Plan.

 

(w) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

(x) “Option Exchange Program” means a program whereby outstanding options are
surrendered in exchange for options with a lower exercise price.

 

(y) “Optioned Stock” means the Common Stock subject to an Option or Right.

 

(z) “Optionee” means an Employee or Consultant who holds an outstanding Option
or Right.

 

(aa) “Outside Director” means a Director of the Company who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 152(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an

 

3



--------------------------------------------------------------------------------

“affiliated corporation” at any time, and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

(bb) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(c) of the Code.

 

(cc) “Plan” means this 1999 Stock Plan.

 

(dd) “Restricted Stock” means shares of Common Stock subject to a Restricted
Stock Purchase Agreement acquired pursuant to a grant of Stock Purchase Rights
under Section 8 below.

 

(ee) “Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.

 

(ff) “Right” means and includes SARs, Long-Term Performance Awards and Stock
Purchase Rights granted pursuant to the Plan.

 

(gg) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor rule
thereto, as in effect when discretion is being exercised with respect to the
Plan.

 

(hh) “SAR” means a stock appreciation right granted pursuant to Section 7 of the
Plan.

 

(ii) “SAR Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual SAR grant. The SAR
Agreement is subject to the terms and conditions of the Plan.

 

(jj) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.

 

(kk) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 8 of the Plan, as evidenced by a Notice of Grant.

 

(ll) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Eligibility. Nonstatutory Stock Options and Rights may be granted to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee or Consultant who has been granted
an Option or Right may be granted additional Options or Rights.

 

4. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the total number of shares reserved and available for distribution under
the Plan is 4,000,000

 

4



--------------------------------------------------------------------------------

shares. Subject to Section 11 of the Plan, if any shares that have been optioned
under an Option cease to be subject to such Option (other than through exercise
of the Option), or if any Option or Right granted hereunder is forfeited or any
such award otherwise terminates prior to the issuance of Common Stock to the
participant, the shares that were subject to such Option or Right shall again be
available for distribution in connection with future Option or Rights grants
under the Plan; provided, however, that Shares that have actually been issued
under the Plan, whether upon exercise of an Option or Right, shall not in any
event be returned to the Plan and shall not become available for future
distribution under the Plan.

 

5. Administration.

 

(a) Composition of Administrator.

 

(i) Multiple Administrative Bodies. In the discretion of the Board, different
Committees may administer the Plan with respect to Employees, Directors and
Consultants.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “Outside Directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(v) General. Once a Committee has been appointed pursuant to subsection (ii) or
(iii) of this Section 5(a), such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. From time to time the
Board may increase the size of any Committee and appoint additional members,
remove members (with or without cause) and appoint new members in substitution,
fill vacancies (however caused) and remove all members of a Committee and
thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and in the case of a Committee appointed under subsection (iii),
to the extent permitted by Rule 16b-3 as it applies to a plan intended to
qualify thereunder as a discretionary grant or award plan.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(o) of the Plan;

 

5



--------------------------------------------------------------------------------

(ii) to select the Consultants and Employees to whom Options and Rights may be
granted hereunder;

 

(iii) to determine whether and to what extent Options and Rights or any
combination thereof, are granted hereunder;

 

(iv) to determine the number of shares of Common Stock to be covered by each
Option and Right granted hereunder;

 

(v) to approve forms of agreement for use under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or Rights
may be exercised (which may be based on performance criteria), any vesting,
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or Rights or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

(vii) to construe and interpret the terms of the Plan;

 

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan;

 

(ix) to determine whether and under what circumstances an Option or Right may be
settled in cash instead of Common Stock or Common Stock instead of cash;

 

(x) to reduce the exercise price of any Option or Right;

 

(xi) to modify or amend each Option or Right (subject to Section 13 of the
Plan);

 

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Right previously granted by the
Administrator;

 

(xiii) to institute an Option Exchange Program;

 

(xiv) to determine the terms and restrictions applicable to Options and Rights
and any Restricted Stock; and

 

(xv) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all optionees
and any other holders of Options or Rights.

 

6



--------------------------------------------------------------------------------

(d) Limitations on Grants. The following limitations will apply to grants of
Options or SARs under the Plan:

 

(i) no Employee, Director or Consultant will be granted Options or SARs under
the Plan to receive more than 200,000 shares of Common Stock in any one fiscal
year; provided that, the Company may make an additional one-time grant of up to
300,000 shares to newly-hired Employees, Directors and Consultants; and

 

(ii) no Employee, Director or Consultant will be granted Options or SARs under
the Plan to purchase more than 1,000,000 shares over the term of the Plan,
provided that, if the number of shares available for issuance under Paragraph 4
of the Plan is increased, the maximum number of options or SARs that any
Employee, Director or Consultant may be granted also automatically will increase
by an amount equal to 100,000 shares for each additional fiscal year in which
shares are allocated for issuance under the Plan.

 

6. Duration of the Plan. The Plan shall remain in effect until terminated by the
Board under the terms of the Plan, provided that in no event may Incentive Stock
Options be granted under the Plan later than 10 years from the date the Plan was
adopted by the Board.

 

7. Options and SARs.

 

(a) Options. The Administrator, in its discretion, may grant Options to eligible
participants and shall determine whether such Options shall be Incentive Stock
Options or Nonstatutory Stock Options. Each Option shall be evidenced by a
Notice of Grant/Option Agreement which shall expressly identify the Options as
Incentive Stock Options or as Nonstatutory Stock Options, and be in such form
and contain such provisions as the Administrator shall from time to time deem
appropriate. The Notice of Grant/Option Agreement shall govern each Optionee’s
rights and obligations with respect to each such particular Option. Without
limiting the foregoing, the Administrator may at any time authorize the Company,
with the consent of the respective recipients, to issue new Options or Rights in
exchange for the surrender and cancellation of outstanding Options or Rights.
Option agreements shall contain the following terms and conditions:

 

(i) Exercise Price; Number of Shares. The per Share exercise price for the
Shares issuable pursuant to an Option shall be such price as is determined by
the Administrator; provided, however, that in the case of an Incentive Stock
Option, the price shall be no less than 100% of the Fair Market Vale of the
Common Stock on the date the Option is granted, subject to any additional
conditions set out in Section 7(a)(iv) below.

 

The notice of Grant shall specify the number of Shares to which it pertains.

 

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will determine the terms and conditions to be satisfied before
Shares may be purchased, including the dates on which Shares subject to the
Option may first be purchased. The Administrator may specify that an Option may
not be exercised until the completion of the service period specified at the
time of grant. (Any such period is referred to herein as the “waiting period.”)
At the item an Option is granted, the Administrator shall fix the period within
which the Option may be exercised, which shall not be earlier than the end of
the

 

7



--------------------------------------------------------------------------------

waiting period, if, any, nor, in the case of an Incentive Stock Option, later
than ten (10) years, from the date of grant.

 

(iii) Form of Payment. The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of:

 

(1) cash;

 

(2) check;

 

(3) promissory note;

 

(4) other Shares with (1) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (2) have a Fair Market Value on the date of surrender not greater
than the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(5) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price, or such consideration received
by the Company under a cashless exercise program implemented by the Company in
connection with the Plan;

 

(6) any combination of the foregoing methods of payment; or

 

(7) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

 

(iv) Special Incentive Stock Option Provisions. In addition to the foregoing,
Options granted under the Plan which are intended to be Incentive Stock Options
under Section 422 of the Code shall be subject to the following terms and
conditions:

 

(1) Dollar Limitation. To the extent that the aggregate Fair Market Value of (a)
the Shares with respect to which Options designated as Incentive Stock Options
plus (b) the shares of stock of the Company, Parent and any Subsidiary with
respect to which other incentive stock options are exercisable for the first
time by an Optionee during any calendar year under all plans of the Company and
any Parent and subsidiary exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of the preceding sentence, (a) Options
shall be taken into account in the order in which they were granted, and (b) the
Fair Market Value of the Shares shall be determined as of the time the Option or
other incentive stock option is granted.

 

(2) 10% Shareholder. If any optionee to whom an Incentive Stock Option is to be
granted pursuant to the provisions of the Plan is, on the date of grant, the
owner of Common Stock (as determined under Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or

 

8



--------------------------------------------------------------------------------

Subsidiary of the Company, then the following special provisions shall be
applicable to the Option granted to such individual:

 

(A) The per Share Option price of Shares subject to such Incentive Stock Option
shall not be less than 110% of the Fair Market Value of Common stock on the date
of grant; and

 

(B) The Option shall not have a term in excess of five (5) years from the date
of grant.

 

Except as modified by the preceding provisions of this subsection 7(a)(iv) and
except as otherwise limited by Section 422 of the Code, all of the provisions of
the Plan shall be applicable to the Incentive Stock Options granted hereunder.

 

(v) Other Provisions. Each Option granted under the Plan may contain such other
terms, provisions, and conditions not inconsistent with the Plan as may be
determined by the Administrator.

 

(vi) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

 

(b) SARs.

 

(i) In Connection with Options. At the sole discretion of the Administrator,
SARs may be granted in connection with all or any part of an Option, either
concurrently with the grant of the Option or at any time thereafter during the
term of the Option. The following provisions apply to SARs that are granted in
connection with Options:

 

(1) The SAR shall entitle the Optionee to exercise the SAR by surrendering to
the Company unexercised a portion of the related Option. The Optionee shall
receive in exchange from the Company an amount equal to the excess of (1) the
Fair Market Value on the date of exercise of the SAR of the Common Stock covered
by the surrendered portion of the related Option over (2) the exercise price of
the Common Stock covered by the surrendered portion of the related Option.
Notwithstanding the foregoing, the Administrator may place limits on the amount
that may be paid upon exercise of an SAR; provided, however, that such limit
shall not restrict the exercisability of the related Option.

 

(2) When an SAR is exercised, the related Option, to the extent surrendered,
shall cease to be exercisable.

 

(3) An SAR shall be exercisable only when and to the extent that the related
Option is exercisable and shall expire no later than the date on which the
related Option expires.

 

9



--------------------------------------------------------------------------------

(4) An SAR may only be exercised at a time when the Fair Market Value of the
Common Stock covered by the related Option exceeds the exercise price of the
Common Stock covered by the related Option.

 

(ii) Independent of Options. At the sole discretion of the Administrator, SARs
may be granted without related Options. The following provisions apply to SARs
that are not granted in connection with Options:

 

(1) The SAR shall entitle the Optionee, by exercising the SAR, to receive from
the Company an amount equal to the excess of (1) the Fair Market Value of the
Common Stock covered by the exercised portion of the SAR, as of the date of such
exercise, over (2) the Fair Market Value of the Common Stock covered by the
exercised portion of the SAR, as of the last market trading date prior to the
date on which the SAR was granted; provided, however, that the Administrator may
place limits on the aggregate amount that may be paid upon exercise of an SAR.

 

(2) SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Optionee’s SAR agreement.

 

(iii) Form of Payment. The Company’s obligations arising upon the exercise of an
SAR may be paid in Common Stock or in cash, or in any combination of Common
Stock and cash, as the Administrator, in its sole discretion, may determine.
Shares issued upon the exercise of an SAR shall be valued at their Fair Market
Value as of the date of exercise.

 

(c) Method of Exercise.

 

(i) Procedure for Exercise, Rights as a Shareholder. Any Option or SAR granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator and as shall be permissible under the terms of
the Plan.

 

An Option may not be exercised for a fraction of a Share.

 

An Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. Full payment may, as authorized by the Administrator
(and, in the case of an Incentive Stock Option, determined at the time of grant)
and permitted by the Option Agreement consist of any consideration and method of
payment allowable under subsection 7(a)(iii) of the Plan. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 11 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter shall be available, both for purposes of the Plan and
for sale under the Option,

 

10



--------------------------------------------------------------------------------

by the number of Shares as to which the Option is exercised. Exercise of an SAR
in any manner shall, to the extent the SAR is exercised, result in a decrease in
the number of Shares which thereafter shall be available for purposes of the
Plan, and the SAR shall cease to be exercisable to the extent it has been
exercised.

 

(ii) Rule 16b-3. Options and SARs granted to individuals subject to Section 16
of the Exchange Act (“Insiders”) may in the discretion of the Administrator,
comply with the applicable provisions of Rule 16b-3 and may contain such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

 

(iii) Termination of Employment or Consulting Relationship. Subject to Section
18 of the Plan relating to cancellation and rescission of Options and Rights, in
the event an Optionee’s Continuous Status as an Employee or Consultant
terminates (other than upon the Optionee’s death or Disability), the Optionee
may exercise his or her Option or SAR, but only within such period of time as is
determined by the Administrator at the time of grant, not to exceed six (6)
months (three (3) months in the case of an Incentive Stock Option) from the date
of such termination (but in no event later than the expiration of the term of
such Option or SAR as set forth in the Option or SAR at the date of such
termination, and to the extent that the Optionee does not exercise such Option
or SAR (to the extent otherwise so entitled) within the time specified herein,
the Option or SAR shall terminate.

 

(iv) Disability of Optionee. In the event an Optionee’s Continuous Status as an
Employee or Consultant terminates as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option or SAR, but only within twelve (12)
months from the date of such termination, and only to the extent that the
Optionee was entitled to exercise it at the date of such termination (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Option or SAR Agreement). To the extent that Optionee was not entitled to
exercise an Option or SAR at the date of such termination, and to the extent
that the Optionee does not exercise such Option or SAR (to the extent otherwise
so entitled) within the time specified herein, the Option or SAR shall
terminate.

 

(v) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the deceased Optionee’s
Option or SAR by bequest or inheritance may exercise the Option or SAR, but only
within twelve (12) months following the date of death, and only to the extent
that the Optionee was entitled to exercise it at the date of death (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Option or SAR Agreement). To the extent that Optionee was not entitled to
exercise an Option or SAR at the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option or SAR (to the extent otherwise so entitled)
within the time specified herein, the Option or SAR shall terminate.

 

8. Stock Purchase Rights.

 

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made

 

11



--------------------------------------------------------------------------------

outside of the Plan. After the Administrator determines that it will offer Stock
Purchase Rights under the Plan it shall advise the offeree in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer, which shall in no
event exceed thirty (30) days from the date upon which the Administrator made
the determination to grant the Stock Purchase Right. The offer shall be accepted
by execution of a Restricted Stock Purchase Agreement in the form determined by
the Administrator.

 

(b) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at such rate as the Administrator may determine.

 

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

 

(d) Rule 16b-3. Stock Purchase Rights granted to Insiders, and Shares purchased
by Insiders in connection with Stock Purchase Rights may be, in the discretion
of the Administrator, subject to any restrictions applicable thereto in
compliance with Rule 16b-3. An Insider may only purchase Shares pursuant to the
grant of a Stock Purchase Right, and may only sell Shares purchased pursuant to
the grant of a Stock Purchase Right, during such time or times as are permitted
by Rule 16b-3 unless waived in the sole discretion of the Administrator.

 

(e) Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when he or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 11 of the Plan.

 

9. Long-Term Performance Awards.

 

(a) Administration. Long-Term Performance Awards are cash or stock bonus awards
that may be granted either alone or in addition to other awards granted under
the Plan. Such awards shall be granted for no cash consideration. The
Administrator shall determine the nature, length and starting date of any
performance period (the “Performance Period”) for each Long-Term Performance
Award, and shall determine the performance or employment factors, if any, to be
used in the determination of Long-Term Performance Awards and the extent to
which such Long-Term Performance Awards are valued or have been earned.
Long-Term Performance Awards may vary from participant to participant and
between groups of participants and shall be based upon the achievement of
Company, Subsidiary, Parent and/or individual performance factors or upon such
other criteria as the Administrator may deem appropriate.

 

12



--------------------------------------------------------------------------------

Performance Periods may overlap and participants may participate simultaneously
with respect to Long-Term Performance Awards that are subject to different
Performance Periods and different performance factors and criteria. Long Term
Performance Awards shall be confirmed by, and be subject to the terms of a
Long-Term Performance Award agreement. The terms of such awards need not be the
same with respect to each participant.

 

At the beginning of each Performance Period, the Administrator may determine for
each Long-Term Performance Award subject to such Performance Period the range of
dollar values or number of shares of Common Stock to be awarded to the
participant at the end of the Performance Period if and to the extent that the
relevant measures of performance for such Long-Term Performance Award are met.
Such dollar values or number of shares of common Stock may be fixed or may vary
in accordance with such performance or other criteria as may be determined by
the Administrator.

 

(b) Adjustment of Awards. The Administrator may adjust the performance factors
applicable to the Long-Term Performance Awards to take into account changes in
legal, accounting and tax rules and to make such adjustments as the
Administrator deems necessary or appropriate to reflect the inclusion or
exclusion of the impact of extraordinary or unusual items, events or
circumstances in order to avoid windfalls or hardships.

 

10. Non-Transferability of Awards. Options and Rights may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee, provided, however, Nonstatutory
Stock Options and Rights may be transferred: (i) by gift to a Family Member;
(ii) under a domestic relations order in settlement of marital property rights;
and (iii) to any entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Employee or Consultant) in exchange for an
interest in that entity. Any attempted non-permitted transfer shall be void and
shall immediately terminate the Nonstatutory Stock Option or Right.

 

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale
or Change of Control.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Right, and the number of shares of Common Stock
which have been authorized for issuance under the Plan as to which no Options or
Rights have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option or Right, as well as the price per share
of Common Stock covered by each such outstanding Option or Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock, or any other increase or decrease in the number of
issued shares of Common Stock effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall effect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option or Right.

 

13



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option or Right has not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed action. The Board may, in the exercise of its sole discretion in
such instances, declare that any Option or Right shall terminate as of a date
fixed by the Board and give each Optionee the right to exercise his or her
Option or Right as to all or any part of the Optioned Stock, including Shares as
to which the Option or Right would not otherwise be exercisable.

 

(c) Merger or Asset Sale. Subject to the provisions of paragraph (d) hereof, in
the event of a merger of the Company with or into another corporation, or the
sale of substantially all of the assets of the Company, each outstanding Option
and Right shall be assumed or an equivalent Option or Right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation does not agree to assume the Option or
to substitute an equivalent option, the Administrator shall, in lieu of such
assumption or substitution, provide for the Optionee to have the right to
exercise the Option or Right as to all or a portion of the Optioned Stock,
including Shares as to which it would not otherwise be exercisable. If the
Administrator makes an Option or Right exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee that the Option or Right shall be exercisable for a period
of fifteen (15) days from the date of such notice, and the Option or Right will
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or Right shall be considered assumed if, immediately
following the merger or sale of assets, the Option or Right confers the right to
purchase, for each Share of Optioned Stock subject to the Option or Right
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation and the
participant, provide for the consideration to be received upon the exercise of
the Option or Right, for each Share of Optioned Stock subject to the Option or
Right, to be solely common stock of the successor corporation or its Parent
equal in Fair Market Value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

 

(d) Change in Control. In the event of a “Change in Control” of the Company, as
defined in paragraph (e) below, then the following acceleration and valuation
provisions shall apply:

 

(i) Except as otherwise determined by the Board, in its discretion, prior to the
occurrence of a Change in Control, any Options and Rights outstanding on the
date such Change in Control is determined to have occurred that are not yet
exercisable and vested on such date shall become fully exercisable and vested;

 

14



--------------------------------------------------------------------------------

(ii) Except as otherwise determined by the Board, in its discretion, prior to
the occurrence of a Change in Control, all outstanding Options and Rights, to
the extent they are exercisable and vested (including Options and Rights that
shall become exercisable and vested pursuant to subparagraph (i) above), shall
be terminated in exchange for a cash payment equal to the Change in Control
Price, (reduced by the exercise price, if any, applicable to such Options or
Rights). These cash proceeds shall be paid to the Optionee or, in the event of
death of an Optionee prior to payment, to the estate of the Optionee or to a
person who acquired the right to exercise the Option or Right by bequest or
inheritance.

 

(e) Definition of “Change in Control”. For purposes of this Section 11, a
“Change in Control” means the happening of any of the following:

 

(i) When any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company employee benefit
plan, including any trustee of such plan acting as trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

 

(ii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all the Company’s assets; or

 

(iii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors.

 

“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date the Plan is approved by the shareholders, or (B) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

(f) Change in Control Price. For purposes of this Section 11, “Change in Control
Price” shall be, as determined by the Board, (i) the highest Fair Market Value
of a Share within the 60-day period immediately preceding the date of
determination of the Change in Control Price by the Board (the “60-Day Period”),
or (ii) the highest price paid or offered per Share, as determined by the Board,
in any bona fide transaction or bona fide offer related to the Change in Control
of the Company, at any time within the 60-Day Period, or (iii) such lower price
as the Board, in its discretion, determines to be a reasonable estimate of the
fair market value of a Share.

 

15



--------------------------------------------------------------------------------

12. Date of Grant. The date of grant of an Option or Right shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option or Right, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

 

13. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
shareholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company.

 

14. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Right unless the exercise of such Option or Right and the issuance and
delivery of such Shares shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the securities laws of applicable states, the rules and
regulations promulgated thereunder, Applicable Laws, and the requirements of any
stock exchange or quotation system upon which the Shares may then be listed or
quoted, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Option or
Right, the Company may require the person exercising such Option or Right to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares and to provide such other representations and warranties
as are necessary to comply with Federal and applicable state securities laws, or
with covenants or representations made by the Company in connection with any
offering of its Common Stock, if in the opinion of counsel for the Company, such
representations are required.

 

15. Liability of Company.

 

(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell Shares as to which such requisite authority
shall not have been obtained.

 

16



--------------------------------------------------------------------------------

(b) Grants Exceeding Allotted Shares. If the Optioned Stock covered by an Option
or Right exceeds, as of the date of grant, the number of Shares which may be
issued under the Plan without additional shareholder approval, such Option or
Right shall be void with respect to such excess Optioned Stock, unless
shareholder approval of an amendment sufficiently increasing the number of
Shares subject to the Plan is timely obtained in accordance with Section 13(b)
of the Plan.

 

16. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

17. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months after the date the
Plan is adopted. Such shareholder approval shall be obtained in the manner and
to the degree required under applicable federal and state law.

 

18. Cancellation and Rescission of Options and Rights.

 

(a) Conditions for Cancellation and Rescission of Options and Rights. Unless the
Option Agreement, SAR Agreement, Long-Term Performance Award Agreement or
Restricted Stock Purchase Agreement (collectively the “Stock Award Agreement”)
specifies otherwise, the Board may cancel, rescind, suspend, withhold or
otherwise limit or restrict any unexpired, unpaid, or deferred Option or Right
at any time if the participant is not in compliance with all applicable
provisions of the Stock Award Agreement and the Plan, or if the participant
engages in any “Detrimental Activity.” For purposes of this subsection 18(a),
“Detrimental Activity” shall include: (i) the rendering of services for any
organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company, or which organization or business, or the
rendering of services to such organization or business, is or becomes otherwise
prejudicial to or in conflict with the interests of the Company; (ii) the
disclosure to anyone outside the Company, or the use in other than the Company’s
business, without prior written authorization from the Company, of any
confidential information or material, as defined in the Company’s confidential
information or similar agreement, relating to the business of the Company,
acquired by the participant either during or after employment with the Company;
(iii) the failure or refusal to disclose promptly and to assign to the Company,
pursuant to the Company’s confidential information or similar agreement, all
right, title and interest in any invention or idea, patentable or not, made or
conceived by the participant during employment by the Company, relating in any
manner to the actual or anticipated business, research or development work of
the Company or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent where appropriate in the United States and
in other countries; (iv) activity that results in termination of the
participant’s employment for cause; (v) a violation of any rules, policies,
procedures or guidelines of the Company, including but not limited to the
Company’s business conduct or similar guidelines; (vi) any attempt directly or
indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective

 

17



--------------------------------------------------------------------------------

customer, supplier or partner of the Company; (vii) the participant being
convicted of, or entering a guilty plea with respect to, a crime, whether or not
connected with the Company; or (viii) any other conduct or act determined to be
injurious, detrimental or prejudicial to any interest of the Company.

 

(b) Remedies of the Company. In connection with subsection 18(a) herein, upon
exercise, payment or delivery pursuant to a Option or Right, the participant
shall certify in a manner acceptable to the Company that he or she is in
compliance with the terms and conditions of the Plan. In the event a participant
engages in a Detrimental Activity prior to, or during the six months after, any
exercise, payment or delivery pursuant to an Option or Right, such exercise,
payment or delivery may be rescinded within two years thereafter. In the event
of any such rescission, the participant shall pay to the Company the amount of
any gain realized or payment received as a result of the rescinded exercise,
payment or delivery, in such manner and on such terms and conditions as may be
required, and the Company shall be entitled to set-off against the amount of any
such gain any amount owed to the participant by the Company.

 

Adopted by the Board of Directors on October 9, 1999.

 

18